Citation Nr: 0023960	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  98-12 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to a rating in excess of zero percent for 
residuals of fracture of the left fifth metatarsal. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1985 to 
December 1989.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO) which, in part, denied service connection for 
bilateral hearing loss and granted service connection for 
residuals of fracture of the left fifth metatarsal, evaluated 
as noncompensably disabling.  

In a January 2000 statement, the veteran appears to raise the 
issue of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  As this issue has not been adjudicated by the 
RO, it is referred there for appropriate action.  


FINDINGS OF FACT

1.  The veteran has failed to submit evidence to justify a 
belief by a fair and impartial individual that a claim for 
service connection for bilateral hearing loss is plausible.  

2.  The service-connected residuals of a left fifth 
metatarsal fracture are manifested primarily by the presence 
of a bony exostosis with a subjective complaint of pain, 
including on use.



CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for bilateral hearing loss.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

2.  The criteria for a 10 percent evaluation for a left fifth 
metatarsal fracture have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3,  4.7, 4.10, 4.40, 
4.71a, Diagnostic Codes 5283, 5284 (1999). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Hearing Loss

Factual Background

The veteran's DD 214 shows that he served in the Navy and 
that his military occupation specialty was general 
maintenance welder.  

The service medical records are negative for complaint, 
treatment or diagnosis of bilateral hearing loss.  On 
audiometric examination for entrance into service in November 
1985, the pure tone thresholds were 20, 15, 0, 5, and 5, in 
the right ear, and 15, 10, 0, 5 and 5, in the left ear, at 
500 1000, 2000, 3000 and 4000 Hertz, respectively.  On 
routine audiograms in January 1986, February 1987, September 
1987, December 1988 and October 1989, right ear pure tone 
thresholds reflected a maximum increase of 25 decibels at 500 
and 1000 Hertz, 15 decibels at 2000 Hertz and 3000 Hertz, and 
10 decibels at 4000 Hertz.  Left ear pure tone thresholds 
reflected a maximum increase of 25 decibels at 500 Hertz, 15 
decibels at 1000, 2000 and 3000 Hertz, and 10 decibels at 
4000 Hertz, for the same examinations.  The October 1989 
separation examination noted pure tone thresholds of 25, 25, 
10, 15, and 10 decibels in the right ear and 25, 15, 10, 10, 
and 5 decibels in the left ear, at 500, 1000, 2000, 3000 and 
4000 Hertz, respectively.  

A March 1998 hearing evaluation reflects uninterpreted 
audiometric results.  A moderate low frequency sensorineural 
bilateral hearing loss is noted.  

On VA audiometric examination in April 1998, the veteran 
reported left ear tinnitus as a result of exposure to an 
explosion on board ship while in the military.  On 
audiological evaluation pure tone threshold levels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
5
10
10
LEFT
20
20
5
10
5

Speech recognition was 94 percent in each ear.  The diagnosis 
was normal hearing bilaterally.  

In October 1998, the veteran testified that his hearing loss 
is due to an explosion aboard the USS Constellation in August 
1988.  He indicated that he was evaluated at a Naval hospital 
for ringing in his ears but did not have his hearing checked.  
He said that later one of the corpsman aboard the ship did a 
hearing test and told him he had a slight high frequency 
hearing loss that would probably progress.  He indicated that 
after service audiometric testing conducted by a private 
audiologist revealed about a 45 percent hearing loss in the 
left ear and 25-30 percent in the right.  He reported hearing 
aids had been recommended.  See October 1998 hearing 
transcript.  

Of record is an undated report of audiogram conducted by Dr. 
F.D.  (The Board notes that the veteran's age is shown as 31 
with a date of birth of October 1, 1966, denoting that the 
report was prepared in 1997 or 1998).  The report notes a 
history of noise exposure while aboard the USS Constellation 
in 1988 due to fire and explosion.  The report includes an 
uninterpreted audiology evaluation.  The diagnosis is 
bilateral damage to hair cells in basilare membrane from 
explosions (multiple).  

On VA audiometric examination in January 2000, the veteran 
complained that his hearing was getting worse in both ears .  
The veteran reported that while in the military he worked in 
the boiler room and was exposed to a good deal of welding and 
machinery noise.  He stated that the Navy did issue foam 
plugs which he wore while he was in noise.  Following 
discharge from service, he was further exposed to 
occupational noise while working at a lumber company and did 
wear protective ear muffs around the equipment.  He reported 
no history of recreational noise exposure.  On audiological 
evaluation pure tone threshold levels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
5
10
10
LEFT
35
35
20
15
15

Speech recognition was 94 percent in the right ear and 96 
percent in the left ear.  The examiner concluded that hearing 
was within normal limits, bilaterally.  The examiner noted 
that the claims file was reviewed.  

Analysis

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  Murphy at 81.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of a claim that would 
"justify a belief by a fair and impartial individual that 
the claim is plausible."  See 38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet.App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).

In order for a direct service connection claim to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet.App. 498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit at 
93.  Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a); if no cognizable evidence is submitted to support 
a claim, the claim cannot be well grounded.  Id.

Accordingly, to establish a well-grounded direct service 
connection claim, there must be competent evidence of 
incurrence or aggravation of a disease or injury in service, 
of a current disability and of a nexus between the inservice 
injury or disease and the current disability.  See 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Additionally, the 
veteran can be granted direct service connection for certain 
diseases, including sensorineural hearing loss, on a 
presumptive basis if the disability becomes manifest to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309(a). 

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In this case, there exists conflicting medical evidence as to 
whether there exists current bilateral hearing loss 
disability for VA purposes.  As noted above, the VA 
examinations conducted in April 1998 and January 2000 
revealed normal hearing in both ears.  Uninterpreted private 
audiograms, however, appear to show bilateral hearing loss 
disability.  Even assuming, for the purpose of determining if 
the veteran has presented a well-grounded claim, that the 
evidence establishes that the veteran currently has bilateral 
hearing loss disability for VA purposes, there is no 
competent medical evidence of record to support the 
contention that there exists current bilateral hearing loss 
disability that is causally related to service or which was 
manifested to a compensable degree within the first year 
following discharge from service.  Therefore, the Board 
concludes that in the absence of evidence of a present 
disability etiologically related to an injury or disease 
incurred in service, the claim is not plausible and, 
therefore, not well-grounded.  Rabideau v. Derwinski, 2 
Vet.App. 141, 143-44 (1992).

Given the veteran's failure to submit a well-grounded claim, 
the Board need not reach the benefit of the doubt doctrine.  
38 U.S.C.A. § 5107.  

The veteran's representative argues that there was not full 
compliance by the RO with the Board's directives contained in 
its remand of November 1999, insofar as an opinion regarding 
the etiology of the veteran's hearing loss was not provided.  
The representative notes that the veteran, as a matter of 
law, has a right to compliance with remand orders, citing 
Stegall v. West, 11 Vet. App. 268 (1998).  Based on the 
claimed inadequacy, it is set forth that further remand 
action is required for compliance.

The Board finds, however, that inasmuch as the claim in 
question is not well-grounded, further development of the 
evidence is not in order.  See Morton v. West, 12 Vet.App. 
477 (1999).  The facts presented in this matter are 
distinguished from those in Stegall, where there was at issue 
a claim for increase for headaches (well-grounded based on an 
allegation of increased severity per Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994)), the Board remanded in part so that a 
psychiatric examination could be performed to assist in 
determining the etiology of the headaches, and such 
examination was not then undertaken.  In the case at hand, 
well-groundedness of the claim in question was not previously 
conceded by the Board and is not now shown.  In addition, the 
Board notes that based on the January 2000 examiner's finding 
of normal hearing an opinion regarding etiology was not 
possible.  A remand is inappropriate where there is no 
possibility of any benefit flowing to the veteran.  Soyini v. 
Derwinski, 1 Vet. App. 540 (1991)


II.  Left Fifth Metatarsal Fracture

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107.  All 
relevant facts have been properly developed for this appeal, 
and no further assistance to the veteran is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107.

Appellate review of the January 2000 podiatry examination 
raises the question of whether the VA podiatric examiner 
reviewed the claims folder at any time prior to or during the 
examination of the veteran.  As the veteran's representative 
points out, the Board's November 1999 remand instructed that 
the VA podiatric examiner was to have reviewed the veteran's 
claims file prior to conducting this examination.  Where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  However, it is 
also established that a Remand is inappropriate where there 
is no possibility of any benefit flowing to the veteran.  
Soyini v. Derwinski, 1 Vet. App. 540 (1991).  The law 
requires that the medical history of a disability be 
considered when examining and evaluating a disability for 
rating purposes.  38 C.F.R. §§ 4.1, 4.2 (1999); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The record reflects that 
the medical history considered by the January 2000 VA 
podiatric examiner, even if reported by the veteran, is 
complete and consistent with the medical record.  As such, 
there exists no basis for clinical examination findings other 
than as reported.  Further, the examiner did not find 
objective evidence of pain so as to raise the applicability 
of the questions specified for consideration of functional 
loss due to pain, including on use and during flare-ups.  
DeLuca v. Brown, 6 Vet. App. 321 (1993).  Hence, the Board 
finds that any error in the podiatric examiner failing to 
specify whether he had or had not reviewed the veteran's 
claims folder, when considering his medical history, or to 
answer questions for DeLuca consideration, is harmless and 
nonprejudicial to the veteran.

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

As noted above, the rating decision on appeal established 
service connection for the disability at issue, rated 
noncompensable effective from March 16, 1998.  In Fenderson 
v. West, 12 Vet. App. 119 (1999), it was held that evidence 
to be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  The Court also held that, 
in cases where an initially assigned disability evaluation 
has been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period, a practice 
known as "staged" ratings.  Fenderson, at 126.  

On VA general medical examination in June 1998, the veteran 
had a normal gait.  Physical examination of the 
musculoskeletal system revealed he ambulated well, and was 
able to move all extremities without weakness.  

The veteran testified at a RO hearing in October 1998 that 
the left foot was tender and painful, and that the foot pain 
was exacerbated by prolonged standing.  He indicated he had 
been seen in the past by a podiatrist whose records were not 
available and Dr. D. H., but was not currently receiving 
treatment and was not on medication for the foot pain.  He 
repeated that the left foot pain flared up and ached with 
prolonged standing.  He reported that he had to stand at work 
in the past, but now rode equipment he operated.  He stated 
he had to wear wide width shoes.

A clinical report from Dr. D. H. reflects that the veteran 
was seen in September 1998 with a complaint of a painful left 
foot.  It was noted the veteran reported a history of a 
broken bone of the left foot in service.  The veteran 
expressed his belief that the broken bone had never been set, 
treated or healed correctly.  Physical examination was 
positive for tenderness at the plantar-lateral aspect of the 
left fifth metatarsal.  There was no gait abnormality.  It 
was reported that X-ray examination revealed a healed 
fracture of the fifth metatarsal neck.  The fracture was 
described as completely healed in a slightly plantar-flexed 
and adducted position.  The assessment was bursitis of the 
left fifth metatarsal head as a late effect of the fracture.  
The examiner noted possible treatment options of orthotics, 
custom shoes, and possible surgical correction of deviated 
metatarsal head, but that there was probably no related 
disability.  In an accompanying statement, Dr. D. H. 
indicated no further visits or treatment had been provided 
since the September 1998 office visit.

The veteran underwent VA podiatric examination in January 
2000.  He complained of deep, sharp, throbbing, stabbing pain 
in the left foot that radiated from the toes to the ankle.  
The pain was reportedly relieved by soaking, pain medication, 
and changing shoes, but always returned.  He reported that 
walking or standing made the pain worse.  Physical 
examination revealed the veteran had a normal gait, and wore 
work boots and socks.  The left foot was intact, 
neurologically.  Orthopedic assessment included no muscle 
weakness, and no pain to palpation of the plantar aspect of 
the left fifth metatarsal head.  Upon percussion, there was 
no radiating pain reproduced at the left fifth metatarsal 
head.  The left hallux slightly plantar-flexed.  The reported 
X-ray interpretation was that of a well-healed fifth 
metatarsal head with no callus formation, no fracture 
displacement, no arthritic change, no sclerosis or joint 
destruction, and with a slight bony exostosis at the head of 
the left fifth metatarsal.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that, where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1995).

Malunion or nonunion of tarsal or metatarsal bones resulting 
in moderate disability warrants a 10 percent evaluation.  A 
20 percent evaluation is warranted for moderately severe 
disability.  A 30 percent evaluation is warranted for severe 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5283 (1999).  

For a foot injury resulting in moderate disability, a 10 
percent rating is assigned.  When there is moderately severe 
impairment, a 20 percent evaluation is warranted.  A 30 
percent evaluation is warranted for severe impairment.  
38 C.F.R. § 4.71a, Diagnostic Code 5284 (1999).  

The clinical evidence establishes that the veteran has 
subjective complaints of left foot pain which have not been 
dissociated from the disability at issue.  While pain on 
palpation of the left fifth metatarsal was not reproduced on 
VA examination in January 2000, it was noted during the 
relevant appeal period on private examination in September 
1998.  Moreover, the veteran has described pain exacerbated 
by standing or walking, which was not ruled out by the 
January 2000 assessment.  A bony exostosis of the left fifth 
metatarsal head has been identified, and its relationship to 
the veteran's complaints of left foot pain has not been 
clinically distinguished.  The veteran provided testimony 
that left foot pain impairs his functional ability to engage 
in prolonged standing or walking.  In view of the foregoing, 
and with resolution of doubt in the veteran's favor, the 
Board finds that the clinical evidence demonstrates moderate 
disability as a result of the service-connected left foot 
injury, fracture of the left fifth metatarsal, consistent 
with the criteria for a 10 percent evaluation under 
Diagnostic Code 5283.  Moderately severe impairment has not 
been demonstrated so as to warrant a higher evaluation under 
either Diagnostic Code 5283 or 5284 as the veteran does not 
require treatment for the disability at issue, and has been 
shown to have an unimpaired gait.  Further, there is no 
associated swelling, deformity, or malunion or nonunion of 
the metatarsal.  There has been no significant change in the 
veteran's complaints of pain throughout he appeal period so 
as to warrant different (i.e. staged) ratings at any point 
during the appeal period.  Fenderson.

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  In this regard, the Board notes that the 
veteran does not require treatment of the disability at 
issue, to include no requirement of frequent hospitalization, 
and has not reported significant interference with employment 
in which he rides equipment and does not have to engage in 
prolonged standing or walking.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to an increased 10 percent evaluation for 
fracture of the left fifth metatarsal is granted, subject to 
the applicable laws and regulations governing the award of 
monetary benefits.


		
	U.R. POWELL
	Member, Board of Veterans' Appeals

 



